
	
		II
		111th CONGRESS
		1st Session
		S. 2402
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  staple fibers of viscose rayon, not carded, combed, or otherwise processed for
		  spinning.
	
	
		1.Certain staple fibers of
			 viscose rayon, not carded, combed, or otherwise processed for spinning
			(a)In
			 generalHeading 9902.23.33 of
			 the Harmonized Tariff Schedule of the United States (relating to certain staple
			 fibers of viscose rayon, not carded, combed, or otherwise processed for
			 spinning) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
